DETAILED ACTION
This is a response to Application # 17/213,596 filed on March 26, 2021 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claim 5 is rejected under 35 U.S.C. § 112(b); claims 1-5 and 9-17 are rejected under 35 U.S.C. § 102(a)(1); and claims 6-8 and 18-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed March 26, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … date … of the publication.” (Emphasis added). Specifically, NPL item 1 provides a date of December 12, 2019 while the document itself shows a date of December 4, 2019. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.
		
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55. 

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The use of at least the terms iPhone, IOS, Android, Linux, Google, and JavaScript, which are trademarks used in commerce, have been noted in this application. The terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 recites a method claim in which the first step for generating a rendering instruction that is performed “in response to” receiving a display instruction. Further, the remaining two limitations are conditioned upon possessing the generated rendering instruction. Moreover, claims 2-8 merely further See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 12 recites the presence of a “quick application.” This term shall be interpreted as discussed in the present specification at ¶ 44. Specifically, the present specification defines this term to be any application that the user does not need to download or install.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 9 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 

Claim 5 is objected to because of the following informalities:  the term “drawn” image is confusing because it implies that some images are not “drawn.” However, all images on a computer   Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5, this claim refers to “directly” placing an image. The term “"directly” is a relative term that renders the claim indefinite. The term “directly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, a person of ordinary skill in the art would be unable to determine when an image was placed directly in contrast to being placed indirectly. For purposes of examination, any image placement shall be deemed “direct.” In order to overcome this rejection, the examiner recommends removing the term “directly” from the claim. 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Farncombe et al., US Publication 2016/0321218 (hereinafter Farncombe).

Regarding claim 1, Farncombe discloses a method of information processing for an electronic device, comprising “generating a rendering instruction in response to a display instruction of a native page being received” (Farncombe ¶ 77) by triggering the layout transformer, view formatter, and container data mappers, which generate the rendering instructions, in response to a request for an identified set of data. Additionally, Farncombe discloses “sending the rendering instruction to a server” (Farncombe ¶¶ 63, 78) by sending the input 104, which is a rendering instruction, to the container style and/or layout transformer. Moreover, Farncombe discloses “receiving a display parameter by parsing a global configuration file corresponding to the render instruction by the server” (Farncombe ¶¶ 80-83) by parsing the input and converting it to the rendering language of the target system. The parser itself is a global configuration file. Finally, Farncombe discloses “obtaining the native page by rendering the display parameter, and displaying the native page” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.

claim 2, Farncombe discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Farncombe discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, Farncombe discloses “the sending the rendering instruction to the server, and receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprise: triggering the server to parse the global configuration file corresponding to the page identifier carried by the rendering instruction in response to sending the rendering instruction to the server” (Farncombe ¶¶ 80-83) because sending the rendering instructions causes the correct parser to be selected and is thus, “in response to” the sending. Finally, Farncombe discloses “receiving the display parameter generated by parsing the corresponding global configuration file by the server.” (Farncombe ¶¶ 80-83).

Regarding claim 3, Farncombe discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Farncombe discloses “wherein the receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprises: receiving the display parameter generated by parsing the corresponding global configuration file based on a preset script framework by the server” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, Farncombe discloses “the display parameter comprising a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 4, Farncombe discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Farncombe discloses “wherein the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 5, Farncombe discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Farncombe discloses “wherein the command set comprises a drawn image” (Farncombe ¶ 34) where the command set may comprise any of a series of image formats. Finally, Farncombe discloses “rendering the display parameter to obtain and display the native page comprises: directly placing the drawn image in a corresponding position to obtain and display the native page” (Farncombe ¶ 61) by placing all components, including images, in their corresponding position output location. 

Regarding claim 9, Farncombe discloses a method of information processing for a server, comprising “receiving a rendering instruction sent by an electronic device” (Farncombe ¶ 77) by triggering the layout transformer, view formatter, and container data mappers, which generate the rendering instructions, in response to a request for an identified set of data. Additionally, Farncombe discloses “generating a display parameter by parsing a corresponding global configuration file corresponding to the rendering instruction” (Farncombe ¶¶ 80-83) by parsing the input and converting it to the rendering language of the target system. The parser itself is a global configuration file. Finally, Farncombe discloses “sending the display parameter to the electronic device” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.

Regarding claim 10, Farncombe discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, Farncombe discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, Farncombe discloses “the generating the display parameter by parsing the corresponding global configuration file corresponding to the rendering instruction comprises: obtaining the global configuration file corresponding to the page identifier” (Farncombe ¶79) by selecting the grammar or parser. Moreover, Farncombe discloses “generating the display parameter by parsing the corresponding global configuration file based on a preset script framework” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, Farncombe discloses “wherein the display parameter comprises a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 11, Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, Farncombe discloses “the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and a display position of a control” (Farncombe ¶ 98) where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 12, Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, Farncombe discloses “wherein the server integrates a rendering engine and stores a plurality of global configuration files corresponding to a plurality of quick applications” (Farncombe ¶¶ 51, 79) where the system includes a plurality of parsers and indicating that the process is initiated by the user selecting an icon on his or her device, meaning that the triggering application was already installed on the device, making a quick application. Finally, Farncombe discloses “each of the plurality of global configuration files corresponds to the native page of one of the plurality of quick applications.” (Farncombe ¶ 59).

claim 13, Farncombe discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Farncombe discloses “wherein each of the plurality of global configuration files is associated with the page identifier of the native page.” (Farncombe ¶ 17).

Regarding claim 14, Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, Farncombe discloses “wherein the display parameter comprises a plurality of control instructions configured to form a layout and logic of an entire native page” (Farncombe ¶23) where the process controls the look of the “entire application.”

Regarding claim 15, it merely recites an electronic device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. Farncombe comprises computer hardware (Farncombe ¶ 99) and software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 16, Farncombe discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, Farncombe discloses “wherein the rendering instruction carries a page identifier” (Farncombe ¶ 77) by receiving a request for “an identified set” of information to be displayed. Further, Farncombe discloses “the sending the rendering instruction to the server, and receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprise: triggering the server to parse the global configuration file corresponding to the page identifier carried by the rendering instruction in response to sending the rendering instruction to the server” (Farncombe ¶¶ 80-83) because sending the rendering instructions causes the correct parser to be selected and is thus, “in response to” the sending. Finally, Farncombe 

Regarding claim 17, Farncombe discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, Farncombe discloses “wherein the receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprises: receiving the display parameter generated by parsing the corresponding global configuration file based on a preset script framework by the server” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, Farncombe discloses “wherein the display parameter comprises a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Farncombe in view of Kuo, US Publication 2017/0046482 (hereinafter Kuo).
	
Regarding claim 6, Farncombe discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Farncombe discloses “wherein the obtaining the native page by by parsing the input and converting the command sets to the rendering language of the target system according to the preset rules of the parser and/or grammar. The target information is obtained in the order that the system produces it.
Farncombe is silent as to the order for which the information is drawn on the screen and, thus, does not appear to explicitly disclose “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page.”
However, Kuo discloses that it is well known in the art of image rendering to “draw the target information in an order of acquisition time and displaying the data.” (Kuo Abstract). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Kuo was combined with Farncombe, the ordering of Kuo would be used with the rendering of Farncombe. Therefore, the combination of Farncombe and Kuo at least teaches and/or suggests the claimed limitation “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page,” rendering it obvious.
Farncombe and Kuo are analogous art because they are from the “same field of endeavor,” namely that of rendering image data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Kuo before him or her to modify the rendering of Farncombe to include the rendering order of Kuo.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Farncombe teaches the “base device” for rendering native data. Further, Kuo teaches the “known technique” for drawings data in a particular order that is applicable to the base device of 

Regarding claim 18, Farncombe discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, Farncombe discloses “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: obtaining target information in order by traversing and rendering the command set in the display parameter based on a preset rule” (Farncombe ¶¶ 80-83) by parsing the input and converting the command sets to the rendering language of the target system according to the preset rules of the parser and/or grammar. The target information is obtained in the order that the system produces it.
Farncombe is silent as to the order for which the information is drawn on the screen and, thus, does not appear to explicitly disclose “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page.”
However, Kuo discloses that it is well known in the art of image rendering to “draw the target information in an order of acquisition time and displaying the data.” (Kuo Abstract). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Kuo was combined with Farncombe, the ordering of Kuo would be used with the rendering of Farncombe. Therefore, the combination of Farncombe and Kuo at least teaches and/or suggests the claimed limitation “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page,” rendering it obvious.
Farncombe and Kuo are analogous art because they are from the “same field of endeavor,” namely that of rendering image data. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Farncombe teaches the “base device” for rendering native data. Further, Kuo teaches the “known technique” for drawings data in a particular order that is applicable to the base device of Farncombe. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the rendering must be done in some order and the order of Kuo is well-known and easy to implement.

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Farncombe in view of Franczyk et al., US Publication 2017/0031869 (hereinafter Franczyk).

Regarding claim 7, Farncombe discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Farncombe discloses “obtaining the native page according to the plurality of controls and displaying the native page” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.
Although Farncombe discloses that the data contains a plurality of elements (i.e., controls), it does not appear to explicitly disclose “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic.”
by disclosing that page includes a plurality of components such as “a clickable icon for downloading an identified content” and “a social media share button,” which comprise functional logic to perform the stated function.
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.
The motivation for doing so would have been such features increase the capabilities of the page. (Franczyk ¶ 17). 

Regarding claim 19, Farncombe discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, Farncombe discloses “obtaining the native page according to the plurality of controls and displaying the native page” (Farncombe ¶¶ 95-97) by providing the output to be displayed on the target system.
Although Farncombe discloses that the data contains a plurality of elements (i.e., controls), it does not appear to explicitly disclose “wherein the obtaining the native page by rendering the display parameter and displaying the native page comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic.”
by disclosing that page includes a plurality of components such as “a clickable icon for downloading an identified content” and “a social media share button,” which comprise functional logic to perform the stated function.
Farncombe and Franczyk are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farncombe and Franczyk before him or her to modify the data of Farncombe to include the functional controls of Franczyk.
The motivation for doing so would have been such features increase the capabilities of the page. (Franczyk ¶ 17). 

Regarding claim 8, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises attribute information corresponding to the plurality of controls; the attribute information comprises logic and layout of the plurality of controls” (Franczyk ¶ 45) where each element includes positional information and a bundle of logic.

Regarding claim 20, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the display parameter comprises attribute information where each element includes positional information and a bundle of logic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Borah, US Publication 2014/0019891, System and method for including platform independent user controls. 
Jennings et al., US Publication 2015/0186167, System and method for performing Just-In-Time complication on non-native code to generate native code.
Jennings et al., US Publication 2015/0277861, System and method for performing Just-In-Time complication on non-native code to generate native code. 
Liang et al., US Publication 2016/0328486, System and method for rendering data in a format native to Android operating systems.
Chen, US Publication 2017/0329746, System and method for converting data into a native display format. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176